HLD-193 (August 2010)                                    NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                ________________

                                       NO. 10-3024
                                    ________________

                               IN RE: TORMU E. PRALL,
                                                 Petitioner

                       ____________________________________

                       On Petition for a Writ of Mandamus from the
                           United States District Court for the
                                  District of New Jersey
                        (Related to D.N.J. Civ. No. 10-cv-01228)

                      _____________________________________

                        Submitted Under Rule 21, Fed. R. App. P.
                                   August 31, 2010

        Before: McKEE, Chief Judge, SCIRICA and WEIS, JR.., Circuit Judges.

                                 (Filed: October 12, 2010)
                                        __________

                                         OPINION
                                       ___________

PER CURIAM.

              Tormu E. Prall has filed a petition for a writ of mandamus seeking to

compel the United States District Court for the District of New Jersey to act promptly on

his pending pro se civil rights complaint, which is docketed in the District Court as civil

action number 10-cv-01228. We will deny the mandamus petition.

                                              1
              On March 8, 2010, Prall, an inmate in the custody of the State of New

Jersey, filed a complaint under 42 U.S.C. ' 1983 alleging, inter alia, that he was attacked

in his cell, denied medical treatment, falsely charged with disciplinary infractions, and

denied sanitary living conditions. Prall moved for leave to proceed in forma pauperis

(AIFP@) and submitted an Aemergency letter motion@ seeking a preliminary injunction on

the ground that he is in Aimminent danger of physical harm.@ On July 1, 2010, Prall filed

a first amended complaint raising additional allegations, and he moved the District Court

to order prompt service of the first amended complaint.

              The District Court docket reflects that Prall=s motion to compel service was

submitted for consideration by a Magistrate Judge on August 2, 2010. The Magistrate

Judge has yet to enter a decision on the motion, and the court has yet to screen Prall=s IFP

complaint under 28 U.S.C. ' 1915. Prall filed this mandamus proceeding to compel the

District Court to Aexpeditiously screen and serve the complaint and summonses on the

defendants, and allow him to proceed without [submitting] his preceding six-month

account statement at this stage, because the failure to do so has continued to and

worsen[ed] imminent danger.@ Petition at & 3.

              ABefore a writ of mandamus may issue, a party must establish that (1) no

other adequate means exist to attain the relief he desires, (2) the party=s right to issuance

of the writ is clear and indisputable, and (3) the writ is appropriate under the

circumstances.@ Hollingsworth v. Perry, 130 S. Ct. 705, 710 (2010) (per curiam)

(quotation marks and punctuation omitted). Generally, the manner in which a district

                                               2
court handles the cases on its docket falls within its sound exercise of discretion, see In re

Fine Paper Antitrust Litigation, 685 F.2d 810, 817 (3d Cir. 1982), and this Court=s

intervention via mandamus is appropriate only where an alleged delay in proceedings is

tantamount to a failure to exercise jurisdiction. See Madden v. Myers, 102 F.3d 74, 79

(3d Cir. 1996).

              Prall submitted his first amended complaint on July 1, 2010, and the

Magistrate Judge took the motion to compel service under advisement on August 2, 2010.

 While we acknowledge Prall=s concern that his suit not languish and his allegation that

he is under Aimminent danger@ in prison, we cannot conclude on this record that the

District Court has engaged in delay that rises to the level warranted for mandamus relief.

 See Madden, 102 F.3d at 79 (denying mandamus petition because A[a]lthough this delay

[of three to four months] is of concern, it does not yet rise to the level of a denial of due

process@). Accordingly, we will deny Prall=s mandamus petition. We are confident that

the District Court will act without undue delay to screen Prall=s first amended complaint

and rule on his application to proceed IFP under 28 U.S.C. ' 1915.




                                               3